Citation Nr: 1014790	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-26 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
residuals of a right eye injury.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse



ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
November 1989 to November 1993.  The Veteran was subsequently 
a member of the Florida National Guard for approximately six 
years.  His service, including periods of ACDUTRA and 
INACDUTRA, has not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the Veteran testified at a hearing at the 
RO before the undersigned, commonly referred to as a Travel 
Board hearing.  A transcript of this hearing is associated 
with the claims folder.

The issues of service connection for an acquired psychiatric 
disorder and service connection for bilateral hearing loss 
addressed in the appeal are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDING OF FACT

The very small corneal scar in the Veteran's right eye does 
not affect his visual acuity which is 20/20 in both eyes, but 
does cause some distortion and glare light scatter in the 
nasal portion of his field of vision at night.  


CONCLUSION OF LAW

The criteria are met for a higher 10 percent rating for a 
right eye disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 6009, 6081 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).
The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 
2007, prior to the initial adjudication of his claim in 
January 2008.  The letter informed him of his and VA's 
respective responsibilities in obtaining supporting evidence 
and also complied with Dingess by also apprising him of the 
disability rating and downstream effective date elements of 
his claim.  

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, VA 
also has complied with the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he identified.  The Board 
finds that the outstanding Florida National Guard records 
from the 1990's would not be relevant to the severity of the 
Veteran's right eye disability since the grant of service 
connection in July 2007, the determinative issue.  He was 
examined for VA compensation purposes in December 2007 and 
this examination report and the other evidence on file 
contains the information needed to assess the severity of his 
right eye disability.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA or Court.






II.	Compensable Rating for the Residuals of a Right Eye 
Injury

A.	Schedular Rating

In January 2008, the RO granted service connection for a 
corneal scar from metallic foreign body status post removal 
and assigned an initial noncompensable (0 percent) rating.  
The Veteran appealed claiming that the noncompensable rating 
does not adequately compensate him for the interference in 
his daily life caused by his right eye disability.  For the 
reasons and bases discussed below, the Board finds that a 
higher 10 percent rating is more appropriate for his 
condition.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.  

The Veteran's right eye condition has been rated under DC 
6009 for an eye injury.  DC 6009 is rated based on loss of 
vision. 38 C.F.R. § 4.84a, DC 6009.

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity. 38 C.F.R. § 4.84a, DCs 
6061 to 6079.  A disability rating for visual impairment is 
based on the best distant vision obtainable after the best 
correction by glasses. 38 C.F.R. § 4.75.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye. 38 C.F.R. § 4.83a.  A compensable disability 
rating of 10 percent is warranted for impairment of central 
visual acuity in the following situations: (1) when vision in 
one eye is correctable to 20/50 and vision in the other eye 
is correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, DCs 6078 and 6079.

Impairment of visual fields are rated under DC 6080 and DC 
6081.  Under DC 6080, a compensable rating is assigned for 
loss of half of the visual field or contraction of the visual 
field. Under DC 6081, a minimum 10 percent rating is assigned 
for a scotoma affecting at least one-quarter of the visual 
field or of any size if centrally located, unless a higher 
rating may be assigned based on visual impairment.

The Board also has considered other possible diagnostic 
codes, but do not find that any of them would warrant a 
compensable rating.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any 
change in diagnostic code by a VA adjudicator must be 
specifically explained).

Other possible diagnostic codes for defects of the cornea, DC 
6035 for keratoconus and DC 6036 for corneal transplant, also 
are rated based on loss of vision. 38 C.F.R. § 4.84a, DC 
6035, 6036.  

Another possibly analogous code is DC 6037 for pinguecula, 
which is rated based on disfigurement.  DC 7800 pertains to 
disfigurement of the head, face, or neck. 38 C.F.R. § 4.118, 
DC 7800.  Under DC 7800 a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated as 10 percent disabling.  Note (1) to DC 7800 provides 
that the 8 characteristics of disfigurement are: (1) scar is 
5 or more inches (13 or more cm.) in length; (2) scar is at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
surface contour of scar is elevated or depressed on 
palpation; (4) scar is adherent to underlying tissue; (5) 
skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); (6) skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); and (8) skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  A 30 percent 
rating is warranted if there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.

Applying these criteria to the facts of the case, the Board 
finds that the Veteran's right eye disability warrants a 
higher 10 percent rating under DC 6081.  The evidence that 
supports this conclusion is a December 2007 VA examination.

The December 2007 VA examination found the Veteran's visual 
acuity was 20/20 in both eyes.  The examiner found a very 
small corneal scar at the 4 o'clock position in the 
peripupillary area. The examination was otherwise normal.  
The Veteran reported that he feels like when his right eye 
dilates the corneal scar distorts his vision.  The examiner 
agreed with the Veteran that the scar was most likely the 
cause of some distortion and glare light scatter at night.

Based on these findings, the Veteran's condition does not 
warrant a compensable rating for loss of visual acuity as his 
vision was 20/20 in both eyes.  However, the Veteran's 
reports of distortion from his corneal scar would warrant the 
minimum rating under DC 6081 for scotoma.  Giving the Veteran 
the benefit of the doubt, the corneal scar at times obscures 
at least one-quarter of his visual field in his right eye.  
As his vision is otherwise normal, there is no basis to grant 
an even higher rating for visual impairment.

As to a separate rating for disfigurement, the Board finds no 
basis to grant a compensable rating.  The examiner indicated 
a "very small corneal scar at 4 o'clock peripullary area 
faint"  Based on this description, there is no basis to 
establish that this very small, faint scar is disfiguring.  
Additionally, there is no evidence that the scar is at least 
5 inches in length, a one-quarter inch wide, or 6 square 
inches in area.  There also is no evidence that the scar is 
elevated or depressed, or adherent to underlying tissue. 

Therefore as the residual of the Veteran's in-service right 
eye injury is a very small corneal scar which obscures part 
of his field of vision at night, the Board finds that a 10 
percent rating is warranted.  As the Veteran's condition has 
never been more than 10 percent disabling since the grant of 
service connection, there is no basis to "stage" the rating 
under Fenderson.

B.	Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 10 
percent for the Veteran's right eye disability contemplates 
the Veteran's symptoms, referral to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for consideration of an extra-schedular evaluation is not 
required.  In other words, there is no evidence the Veteran's 
right eye disability has caused marked interference with his 
employment - meaning above and beyond that contemplated by 
his schedular rating, or required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Thun. 

Although the Veteran testified that he was unemployed, he did 
not attribute this status to his right eye disability.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

C.  Total disability rating due to individual unemployability 
(TDIU)

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record, although clearly showing that the Veteran is 
unemployed, it does not demonstrate that he has been rendered 
unemployable by the service-connected corneal scar 
residuals.; thus, there is no cogent evidence of  
unemployability due to this scar and entitlement to increased 
compensation based on TDIU is not warranted.  


ORDER

A higher 10 percent rating is granted for the residuals of a 
right eye injury, subject to the laws and regulations 
governing the payment of VA compensation.




REMAND

The Veteran is requesting service connection for an acquired 
psychiatric disorder and for bilateral hearing loss.  These 
claims require further development. Therefore, they must be 
remanded.

First, the Veteran has indicated that he was a member of the 
Florida National Guard for approximately six years following 
service.  The Veteran's service treatment records (STRs) and 
personnel records have not been obtained for this service.
 
The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a). 

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  

Additionally, National Guard duty is distinguishable from 
other Reserve service in that a member of the National Guard 
may be called to duty by the governor of their state.  
"[M]embers of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [, at] all other times, National 
Guard members serve solely as members of the State militia 
under the command of a state governor."  Allen v. Nicholson, 
21 Vet. App. 54, 57 (2007).  "Therefore, to have basic 
eligibility for Veterans benefits based on a period of duty 
as a member of a state [Air] National Guard, a National 
Guardsman must have been ordered into Federal service by the 
President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions 
of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

To the extent the Appellant is alleging that his acquired 
psychiatric disorder and bilateral hearing loss are the 
results of injury or disease incurred in or aggravated during 
his time in the Florida National Guard, the Board notes that 
only "Veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran"" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for other periods of 
service (e.g., the Veteran's period of active duty in the 
Army) does not obviate the need to establish that he is also 
a "Veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In order for the Appellant to achieve "Veteran" status and 
be eligible for service connection for disability claimed 
during his inactive service, the record must establish that 
he was disabled from an injury (but not disease) incurred or 
aggravated during INACDUTRA.  See Mercado- Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

The Appellant in this case is a "Veteran" based on his 
active duty service in the U.S. Army from November 1989 to 
November 1993.  Therefore, he is entitled to "Veteran" 
status and the full benefit of VA resources for any 
compensation claim based on those periods of service.  But to 
the extent his claim, instead, is predicated on his Florida 
National Guard service while on either ACDUTRA or INACDUTRA, 
he must establish that he also qualifies as a "Veteran" for 
those periods of service before any compensation may be 
awarded.  

In this case, the Veteran's periods of ACDUTRA and INACDUTRA 
have not been verified so the Board is without sufficient 
information to attribute the Veteran's claimed conditions to 
this service.  Therefore, the Veteran's service connection 
claims must be remanded for those records.

Second, the Veteran has not been afforded an VA compensation 
and pension examination on the issue of his acquired 
psychiatric disorder.  Under McLendon, VA must provide a 
medical examination in a service-connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  20 Vet. App. 79 (2006). See 
also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Veteran's VA treatment records include current diagnoses 
of dysthymic disorder and anxiety disorder.  The Veteran and 
his former spouse testified that his psychiatric issues began 
after his return form Saudi Arabia while in service.  
Therefore, in accordance with McLendon, this case must be 
referred to a VA examiner to have him/her review the relevant 
evidence and determine the etiology of the Veteran's 
psychiatric disorder.

Third, the July 2009 medical opinion regarding the Veteran's 
hearing loss includes a rationale that does not comport with 
the legal standard for service connection.  The examiner 
stated that because the separation examination did not 
demonstrate hearing loss, the Veteran's current hearing loss 
could not be attributable to acoustical trauma in service.  A 
disability need not be shown on the separation examination in 
order to attributable to service but only needs a medical 
link to a disease or injury in service.  Therefore, an 
addendum to the July 2009 VA examination is required to 
determine if there is another rationale to support the 
opinion given.    

The Veteran must be advised of the importance of reporting to 
the scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service treatment 
records and personnel records from the 
Florida National Guard.  Request 
verification of his periods of ACDUTRA and 
INACDUTRA.

2.  When all of the Veteran's STRs have 
been obtained, schedule the Veteran for a 
medical examination to determine the 
etiology of his psychiatric disorder.  

In particular, the examiner should opine 
whether it is at least as likely as not 
(i.e., 50 percent probability) the 
Veteran's psychiatric disorder (1) 
initially manifested during his military 
service from November 1989 to November 
1993; or (2) if any psychiatric treatment 
is shown during his period of National 
Guard service, can be attributed to any 
verified period of ACDUTRA of INACDUTRA.  

The examiner should specifically state 
whether any currently diagnosed 
psychiatric disorder is related to 
service, to include to any 
treatment/complaints/diagnoses in service.  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

3.  When all of the Veteran's STRs have 
been obtained, request an addendum to the 
July 2009 medical opinion regarding the 
etiology of the Veteran's hearing loss.  
The examiner should give a rationale for 
why the Veteran's hearing loss is not 
attributable to service other than because 
it was not shown on the separation 
examination.  The examiner should also 
address any findings of hearing loss in 
the Veteran's National Guard STRs, if any. 

4.  Then readjudicate the claims for 
service connection for an acquired 
psychiatric disorder and bilateral hearing 
loss in light of the additional evidence.  
If the claims are not granted to his 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of these claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


